Citation Nr: 1520664	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  11-13 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Counsel









INTRODUCTION

The Veteran served on active duty from October 1966 to October 1970.  He died    in January 1998.  The Appellant is his surviving spouse.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appeal was remanded by the Board for additional development in April 2014.  The issue is now ready for adjudication.


FINDINGS OF FACT

1.  The Veteran died in January 1998, his death certificate lists the cause of death as chronic pancreatitis, due to or as a consequence of a history of alcohol abuse.

2.  At the time of his death, the Veteran had no service-connected disabilities. 

3.  The Veteran's chronic pancreatitis was not incurred in service or otherwise related to service.  

4.  The evidence does not demonstrate any relationship between the Veteran's death and his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

For dependency and indemnity compensation (DIC) claims, proper VCAA notice must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

A February 2010 letter advised the Appellant that the Veteran was not service-connected for any disabilities at the time of his death.  The letter also advised the Appellant of the evidence and information necessary to substantiate her claim for DIC based on a condition not yet service connected.  The same letter advised her of what evidence and information she was expected to provide and what evidence and information VA would provide.  The claim was subsequently readjudicated, most recently in a March 2015 supplemental statement of the case.  The Appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices. 

The Veteran's service treatment records, personnel records and private treatment records have been obtained.  The Appellant has not indicated, and the record does not contain evidence, that the Veteran was in receipt of disability benefits from the Social Security Administration. 

Pursuant to the Board's April 2014 remand, the Appellant was contacted in November 2014 to again request that she submit release authorizations so that VA could attempt to obtain any potentially relevant private treatment records.  The Appellant did not submit any release authorizations or any other additional evidence.

Although a VA medical opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the competent evidence does not indicate that Veteran's death may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II.  Laws and Regulations

The Appellant contends that the Veteran's death was related to his service.  Specifically, she contends that the Veteran died of PTSD-related alcohol abuse and pancreatic cancer secondary to his exposure to Agent Orange.  The Veteran was not service connected for any disability at the time of his death.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability or disabilities incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause; or be etiologically related. 

For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 ; Lathan v. Brown, 7 Vet. App. 359 (1995).  Accordingly, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection in the context of this claim, once the death of the Veteran has been established, there must be medical evidence, or in certain circumstances, competent lay evidence, of in-service occurrence or aggravation of a disease or injury leading to death within the regulatory scheme; and competent evidence of a nexus between an in-service injury or disease and death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  If a Veteran was exposed to an herbicide agent during active service, certain diseases shall be service connected even though there is no record of the disease during service; however, pancreatitis is not amongst the diseases enumerated under 38 C.F.R. § 3.309(e) (2014).  Accordingly, entitlement to service connection for pancreatitis cannot be established under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  The decision explains that "primary alcohol abuse" means an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  Id.  As such, any disability caused by alcohol abuse cannot be service-connected even if the alcohol abuse commenced during military service.

Nonetheless, the Federal Circuit has held that service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the drug or alcohol abuse disability is indeed caused by the veteran's primary service-connected disability."  Id at 1371-1381.  

III. Analysis

The Veteran's service treatment records demonstrate service in Vietnam.  Personnel records include reports of medals received for the Veteran's service, but there is no evidence demonstrating that the Veteran received a Purple Heart, as alleged by the Appellant.  The Veteran's service treatment records and personnel records are silent as to any treatment for or symptoms of a psychological or pancreatic disability.  Alcohol abuse is not demonstrated.

The only medical evidence available demonstrates that the Veteran was admitted to the emergency room or a private hospital in April 1996 with complaints of dizziness, syncope and hematemesis.  The Veteran was found to have large gastric ulcers, medical history was significant for pancreatitis in 1992 and alcohol abuse.  

The Veteran's death certificate demonstrates that the Veteran had chronic pancreatitis in January 1998.  This was described as due to or a consequence of a history of alcohol abuse.  

The Appellant is not shown to have the medical expertise to determine that the Veteran's death is related to service as such a determination is far too complex a medical question for a layperson.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board acknowledges the Appellant's assertion that he the Veteran's death is related to service.  This assertion, however, is not supported by the competent medical evidence of record.  

Although the Appellant alleges the Veteran had PTSD, and appears to allege that such PTSD caused alcohol abuse that ultimately caused his fatal pancreatitis, the Veteran's service treatment records fail to demonstrate evidence of a psychological disability.  Moreover, the evidence does not demonstrate a psychological disability of any kind following military service.  Therefore, there is no competent medical evidence to support the Appellant's allegation that the Veteran had PTSD that caused alcohol abuse.  As noted above, although the Veteran's death certificate does indicate that alcohol abuse caused his fatal pancreatitis, primary alcohol abuse (as contrasted with alcohol abused secondary to or caused by a service-connected condition) cannot serve as the basis to establish entitlement to service connection.  

Pancreatitis is demonstrated by the evidence of record but there is no competent evidence which relates pancreatitis to service.  As noted above, pancreatitis is not a presumptive condition for Veterans presumed exposed to herbicides (Agent Orange).  Moreover, as noted previously, the Appellant is a lay person and is not competent to determine if the Veteran's pancreatitis is directly related to service, to include exposure to herbicides (Agent Orange).  And finally, there is no competent evidence of record suggesting a relationship between the Veteran's military service and the fatal pancreatitis.


In sum, the Board acknowledges the Veteran's honorable military service and is sympathetic to the Appellant's contentions.  However, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death; there is no doubt to be resolved; and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


